Exhibit 10.3
 
 ACTINIUM PHARMACEUTICALS, INC. 2013 EQUITY INCENTIVE PLAN
 
1.
Purpose; Eligibility.

 
1.1     General Purpose. The name of this plan is the Actinium Pharmaceuticals,
Inc. 2013 Equity Incentive Plan (the "Plan"). The purposes of the Plan are to
(a) enable Actinium Pharmaceuticals, Inc., a Delaware corporation (the
"Company"), and any Affiliate to attract and retain the types of Employees,
Consultants and Directors who will contribute to the Company's long range
success; (b) provide incentives that align the interests of Employees,
Consultants and Directors with those of the shareholders of the Company; and (c)
promote the success of the Company's business.
 
1.2     Eligible Award Recipients. The persons eligible to receive Awards are
the Employees, Consultants and Directors of the Company and its Affiliates and
such other individuals designated by the Committee who are reasonably expected
to become Employees, Consultants and Directors after the receipt of Awards.
 
1.3      Available Awards. Awards that may be granted under the Plan include:
(a) Restricted Awards, (b) Performance Share Awards, and (c) Performance
Compensation Awards.
 
2.
Definitions.

 
"Affiliate" means a corporation or other entity that, directly or through one or
more intermediaries, controls, is controlled by or is under common control with,
the Company.
 
"Applicable Laws" means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, any stock exchange or quotation
system on which the shares of Common Stock are listed or quoted, and the
applicable laws of any foreign country or jurisdiction where Awards are granted
under the Plan.
 
"Award" means any right granted under the Plan, including a Restricted Award, a
Performance Share Award or a Performance Compensation Award.
 
"Award Agreement" means a written agreement, contract, certificate or other
instrument or document evidencing the terms and conditions of an individual
Award granted under the Plan which may, in the discretion of the Company, be
transmitted electronically to any Participant. Each Award Agreement shall be
subject to the terms and conditions of the Plan.
 
 "Beneficial Owner" has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular "person" (as that term is used in Section 13(d)(3)
of the Exchange Act), such "person" shall be deemed to have beneficial ownership
of all securities that such "person" has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms "Beneficially Owns" and
"Beneficially Owned" have a corresponding meaning.
 
"Board" means the Board of Directors of the Company, as constituted at any time.
 
"Cause" means:
 
 With respect to any Employee or Consultant: (a) If the Employee or Consultant
is a party to an employment or service agreement with the Company or its
Affiliates and such agreement provides for a definition of Cause, the definition
contained therein; or (b) If no such agreement exists, or if such agreement does
not define Cause: (i) the commission of, or plea of guilty or no contest to, a
felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Affiliate; (ii) conduct that results in or is reasonably likely to
result in harm to the reputation or business of the Company or any of its
Affiliates; (iii) gross negligence or willful misconduct with respect to the
Company or an Affiliate; or (iv) material violation of state or federal
securities laws.
 
 
1

--------------------------------------------------------------------------------

 
 
With respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following: (a)
malfeasance in office; (b) gross misconduct or neglect; (c) false or fraudulent
misrepresentation inducing the director's appointment; (d) wilful conversion of
corporate funds; or (e) repeated failure to participate in Board meetings on a
regular basis despite having received proper notice of the meetings in advance.
 
The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.
 
"Change in Control" (a) The direct or indirect sale, transfer, conveyance or
other disposition (other than by way of merger or consolidation), in one or a
series of related transactions, of all or substantially all of the properties or
assets of the Company and its subsidiaries, taken as a whole, to any Person that
is not a subsidiary of the Company; (b) The Incumbent Directors cease for any
reason to constitute at least a majority of the Board; (c) The date which is 10
business days prior to the consummation of a complete liquidation or dissolution
of the Company; (d) The acquisition by any Person of Beneficial Ownership of 50%
or more (on a fully diluted basis) of either (i) the then outstanding shares of
Common Stock of the Company, taking into account as outstanding for this purpose
such Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible stock or debt, and the exercise of any similar right
to acquire such Common Stock (the "Outstanding Company Common Stock") or (ii)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that for purposes
of this Plan, the following acquisitions shall not constitute a Change in
Control: (A) any acquisition by the Company or any Affiliate, (B) any
acquisition by any employee benefit plan sponsored or maintained by the Company
or any subsidiary, (C) any acquisition which complies with clauses, (i), (ii)
and (iii) of subsection (e) of this definition or (D) in respect of an Award
held by a particular Participant, any acquisition by the Participant or any
group of persons including the Participant (or any entity controlled by the
Participant or any group of persons including the Participant); or (e) The
consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company's shareholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the "Surviving Company"), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the "Parent Company"), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board's approval of the execution of the initial agreement providing
for such Business Combination.
 
"Code" means the Internal Revenue Code of 1986, as it may be amended from time
to time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.
 
"Committee" means a committee of one or more members of the Board appointed by
the Board to administer the Plan in accordance with Section 3.3 and Section 3.4.
 
 
2

--------------------------------------------------------------------------------

 
 
"Common Stock" means the common stock, $0.001 par value per share, of the
Company, or such other securities of the Company as may be designated by the
Committee from time to time in substitution thereof.
 
"Company" means Actinium Pharmaceuticals, Inc. a Delaware corporation, and any
successor thereto.
 
"Consultant" means any individual who is engaged by the Company or any Affiliate
to render consulting or advisory services.
 
"Continuous Service" means that the Participant's service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Participant's Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.
 
"Covered Employee" has the same meaning as set forth in Section 162(m)(3) of the
Code, as interpreted by Internal Revenue Service
(www.practicallaw.com/0-382-3556) Notice 2007-49.
 
"Director" means a member of the Board.
 
"Effective Date" shall mean the date as of which this Plan is adopted by the
Board.
 
"Employee" means any person, including an Officer or Director, employed by the
Company or an Affiliate. Mere service as a Director or payment of a director's
fee by the Company or an Affiliate shall not be sufficient to constitute
"employment" by the Company or an Affiliate.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Fair Market Value" means, as of any date, the value of the Common Stock as
determined below. If the Common Stock is listed on any established stock
exchange or a national market system, including without limitation, the OTCBB,
the New York Stock Exchange or the NASDAQ Stock Market, the Fair Market Value
shall be the closing price of a share of Common Stock (or if no sales were
reported the closing price on the date immediately preceding such date) as
quoted on such exchange or system on the day of determination, as reported in
the Wall Street Journal or such other source as the Committee deems reliable. In
the absence of an established market for the Common Stock, the Fair Market Value
shall be determined in good faith by the Committee and such determination shall
be conclusive and binding on all persons.
 
"Grant Date" means the date on which the Committee adopts a resolution, or takes
other appropriate action, expressly granting an Award to a Participant that
specifies the key terms and conditions of the Award or, if a later date is set
forth in such resolution, then such date as is set forth in such resolution.
 
"Incumbent Directors" means individuals who, on the Effective Date, constitute
the Board, provided that any individual becoming a Director subsequent to the
Effective Date whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director without
objection to such nomination) shall be an Incumbent Director. No individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to Directors or as a result
of any other actual or threatened solicitation of proxies by or on behalf of any
person other than the Board shall be an Incumbent Director.
 
 
3

--------------------------------------------------------------------------------

 
 
"Negative Discretion" means the discretion authorized by the Plan to be applied
by the Committee to eliminate or reduce the size of a Performance Compensation
Award in accordance with Section 7.4(d)(iv) of the Plan; provided, that, the
exercise of such discretion would not cause the Performance Compensation Award
to fail to qualify as "performance-based compensation" under Section 162(m) of
the Code.
 
"Non-Employee Director" means a Director who is a "non-employee director" within
the meaning of Rule 16b-3.
 
"Officer" means a person who is an officer of the Company within the meaning of
Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
 
"Outside Director" means a Director who is an "outside director" within the
meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.
 
"Participant" means an eligible person to whom an Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Award.
 
"Performance Compensation Award" means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 7.4 of the Plan.
 
"Performance Criteria" means the criterion or criteria that the Committee shall
select for purposes of establishing the Performance Goal(s) for a Performance
Period with respect to any Performance Compensation Award under the Plan. The
Performance Criteria that will be used to establish the Performance Goal(s)
shall be based on the attainment of specific levels of performance of the
Company (or Affiliate, division, business unit or operational unit of the
Company) and shall be limited to the following: (a) net earnings or net income
(before or after taxes); (b) basic or diluted earnings per share (before or
after taxes); (c) net revenue or net revenue growth; (d) gross revenue; (e)
gross profit or gross profit growth; (f) net operating profit (before or after
taxes); (g) return on assets, capital, invested capital, equity, or sales; (h)
cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital); (i) earnings before or after taxes, interest,
depreciation and/or amortization; (j) gross or operating margins; (k)
improvements in capital structure; (l) budget and expense management; (m)
productivity ratios; (n) economic value added or other value added measurements;
(o) share price (including, but not limited to, growth measures and total
shareholder return); (p) expense targets; (q) margins; (r) operating efficiency;
(s) working capital targets; (t) enterprise value; (u) safety record; and (v)
completion of acquisitions or business expansion.
 
Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit or operational unit of the Company and/or
an Affiliate or any combination thereof, as the Committee may deem appropriate,
or as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Committee may select Performance Criterion (o) above as
compared to various stock market indices. The Committee also has the authority
to provide for accelerated vesting of any Award based on the achievement of
Performance Goals pursuant to the Performance Criteria specified in this
paragraph. To the extent required under Section 162(m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit the Committee discretion
to alter the governing Performance Criteria without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval.
 
"Performance Formula" means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
some portion but less than all, or none of the Performance Compensation Award
has been earned for the Performance Period.
 
 
4

--------------------------------------------------------------------------------

 
 
"Performance Goals" means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as "performance-based compensation" under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events:  (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or regulatory rules affecting reported results; (d) any
reorganization and restructuring programs; (e) extraordinary nonrecurring items
as described in Accounting Principles Board Opinion No. 30 (or any successor or
pronouncement thereto) and/or in management's discussion and analysis of
financial condition and results of operations appearing in the Company's annual
report to shareholders for the applicable year; (f) acquisitions or
divestitures; (g) any other specific unusual or nonrecurring events, or
objectively determinable category thereof; (h) foreign exchange gains and
losses; and (i) a change in the Company's fiscal year.
 
"Performance Period" means the one or more periods of time not less than one
fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant's right to and the payment of a Performance
Compensation Award.
 
"Performance Share Award" means any Award granted pursuant to Section 7.3
hereof.
 
"Performance Share" means the grant of a right to receive a number of actual
shares of Common Stock or share units based upon the performance of the Company
during a Performance Period, as determined by the Committee.
 
"Plan" means this Actinium Pharmaceuticals, Inc. 2013 Equity Incentive Plan, as
amended and/or amended and restated from time to time.
 
"Restricted Award" means any Award granted pursuant to Section 7.2(a).
 
"Restricted Period" has the meaning set forth in Section 7.2(a).
 
"Rule 16b-3" means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
3.
Administration.

 
3.1      Authority of Committee. The Plan shall be administered by the Committee
or, in the Board's sole discretion, by the Board. Subject to the terms of the
Plan, the Committee's charter and Applicable Laws, and in addition to other
express powers and authorization conferred by the Plan, the Committee shall have
the authority:
 
(a)      to construe and interpret the Plan and apply its provisions;
 
(b)     to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;
 
(c)     to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;
 
(d)     to delegate its authority to one or more Officers of the Company with
respect to Awards that do not involve Covered Employees or "insiders" within the
meaning of Section 16 of the Exchange Act;
 
 
5

--------------------------------------------------------------------------------

 
 
(e)     to determine when Awards are to be granted under the Plan and the
applicable Grant Date;
 
(f)     from time to time to select, subject to the limitations set forth in
this Plan, those Participants to whom Awards shall be granted;
 
(g)      to determine the number of shares of Common Stock to be made subject to
each Award;
 
(h)     to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;
 
(i)     to determine the target number of Performance Shares to be granted
pursuant to a Performance Share Award, the performance measures that will be
used to establish the performance goals, the performance period(s) and the
number of Performance Shares earned by a Participant;
 
(j)     to designate an Award (including a cash bonus) as a Performance
Compensation Award and to select the Performance Criteria that will be used to
establish the Performance Goals;
 
(k)     to amend any outstanding Awards, including for the purpose of modifying
the time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant's rights or increases
a Participant's obligations under his or her Award or creates or increases a
Participant's federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant's consent;
 
(l)     to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment
for purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company's employment policies;
 
(m)     to make decisions with respect to outstanding Awards that may become
necessary upon a change in corporate control or an event that triggers
anti-dilution adjustments;
 
(n)     to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and
 
(o)     to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.
 
The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a repricing,
shareholder approval shall be required before the repricing is effective.
 
3.2      Committee Decisions Final. All decisions made by the Committee pursuant
to the provisions of the Plan shall be final and binding on the Company and the
Participants, unless such decisions are determined by a court having
jurisdiction to be arbitrary and capricious.
 
3.3      Delegation. The Committee, or if no Committee has been appointed, the
Board, may delegate administration of the Plan to a committee or committees of
one or more members of the Board, and the term "Committee" shall apply to any
person or persons to whom such authority has been delegated. The Committee shall
have the power to delegate to a subcommittee any of the administrative powers
the Committee is authorized to exercise (and references in this Plan to the
Board or the Committee shall thereafter be to the committee or subcommittee),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
abolish the Committee at any time and revest in the Board the administration of
the Plan. The members of the Committee shall be appointed by and serve at the
pleasure of the Board. From time to time, the Board may increase or decrease the
size of the Committee, add additional members to, remove members (with or
without cause) from, appoint new members in substitution therefor, and fill
vacancies, however caused, in the Committee. The Committee shall act pursuant to
a vote of the majority of its members or, in the case of a Committee comprised
of only two members, the unanimous consent of its members, whether present or
not, or by the written consent of the majority of its members and minutes shall
be kept of all of its meetings and copies thereof shall be provided to the
Board. Subject to the limitations prescribed by the Plan and the Board, the
Committee may establish and follow such rules and regulations for the conduct of
its business as it may determine to be advisable.
 
 
6

--------------------------------------------------------------------------------

 
 
3.4      Committee Composition. Except as otherwise determined by the Board, the
Committee shall consist solely of two or more Non-Employee Directors who are
also Outside Directors. The Board shall have discretion to determine whether or
not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. However, if the Board intends to satisfy such
exemption requirements, with respect to Awards to any Covered Employee and with
respect to any insider subject to Section 16 of the Exchange Act, the Committee
shall be a compensation committee of the Board that at all times consists solely
of two or more Non-Employee Directors who are also Outside Directors. Within the
scope of such authority, the Board or the Committee may (a) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (i) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (ii) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or (b)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. Nothing herein shall create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors who
are also Outside Directors.
 
3.5      Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, the Committee shall be indemnified by the Company
against the reasonable expenses, including attorney's fees, actually incurred in
connection with any action, suit or proceeding or in connection with any appeal
therein, to which the Committee may be party by reason of any action taken or
failure to act under or in connection with the Plan or any Award granted under
the Plan, and against all amounts paid by the Committee in settlement thereof
(provided, however, that the settlement has been approved by the Company, which
approval shall not be unreasonably withheld) or paid by the Committee in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such Committee did not act in good faith and in a manner which
such person reasonably believed to be in the best interests of the Company, or
in the case of a criminal proceeding, had no reason to believe that the conduct
complained of was unlawful; provided, however, that within 60 days after
institution of any such action, suit or proceeding, such Committee shall, in
writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.
 
4.
Shares Subject to the Plan.

 
4.1      Subject to adjustment in accordance with Section 11, a total of 450,000
shares of Common Stock shall be available for the grant of Awards under the
Plan. During the terms of the Awards, the Company shall keep available at all
times the number of shares of Common Stock required to satisfy such Awards.
 
4.2      Shares of Common Stock available for distribution under the Plan may
consist, in whole or in part, of authorized and unissued shares, treasury shares
or shares reacquired by the Company in any manner.
 
4.3      Any shares of Common Stock subject to an Award that is canceled,
forfeited or expires prior to exercise or realization, either in full or in
part, shall again become available for issuance under the Plan. Notwithstanding
anything to the contrary contained herein: shares subject to an Award under the
Plan shall not again be made available for issuance or delivery under the Plan
if such shares are delivered or withheld by the Company to satisfy any tax
withholding obligation.
 
5.
Eligibility.

 
5.1      Eligibility for Specific Awards. Awards may be granted to Employees,
Consultants and Directors and those individuals whom the Committee determines
are reasonably expected to become Employees, Consultants and Directors following
the Grant Date.
 
 
7

--------------------------------------------------------------------------------

 
 
6.
Intentionally left blank.

 
7.
Provisions of Awards.

 
7.1      Intentionally left blank.  
 
7.2      Restricted Awards.  
 
(a)     General
 
A Restricted Award is an Award of actual shares of Common Stock ("Restricted
Stock") or hypothetical Common Stock units ("Restricted Stock Units") having a
value equal to the Fair Market Value of an identical number of shares of Common
Stock, which may, but need not, provide that such Restricted Award may not be
sold, assigned, transferred or otherwise disposed of, pledged or hypothecated as
collateral for a loan or as security for the performance of any obligation or
for any other purpose for such period (the "Restricted Period") as the Committee
shall determine. Each Restricted Award granted under the Plan shall be evidenced
by an Award Agreement. Each Restricted Award so granted shall be subject to the
conditions set forth in this Section 7.2, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.
 
(b)     Restricted Stock and Restricted Stock Units
 

 
(i)
Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant's account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

 
 

 
(ii)
The terms and conditions of a grant of Restricted Stock Units shall be reflected
in an Award Agreement. No shares of Common Stock shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. At
the discretion of the Committee, each Restricted Stock Unit (representing one
share of Common Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Common Stock ("Dividend Equivalents").
Dividend Equivalents shall be withheld by the Company for the Participant's
account, and interest may be credited on the amount of cash Dividend Equivalents
withheld at a rate and subject to such terms as determined by the Committee.
Dividend Equivalents credited to a Participant's account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such Dividend
Equivalents and earnings, if applicable, to the Participant upon settlement of
such Restricted Stock Unit and, if such Restricted Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.

 
 
8

--------------------------------------------------------------------------------

 
 
(c)     Restrictions
 
 

 
(i)
Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

 
 

 
(ii)
Restricted Stock Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the Restricted Period, and satisfaction of
any applicable Performance Goals during such period, to the extent provided in
the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and (B)
such other terms and conditions as may be set forth in the applicable Award
Agreement.

 
 

 
(iii)
The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in Applicable Laws or other changes in circumstances
arising after the date the Restricted Stock or Restricted Stock Units are
granted, such action is appropriate.

 
 (d)     Restricted Period
 
With respect to Restricted Awards, the Restricted Period shall commence on the
Grant Date and end at the time or times set forth on a schedule established by
the Committee in the applicable Award Agreement.
 
No Restricted Award may be granted or settled for a fraction of a share of
Common Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting in the terms of any Award Agreement upon the occurrence
of a specified event.
 
(e)     Delivery of Restricted Stock and Settlement of Restricted Stock Units
 
Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock, the restrictions set forth in Section 7.2(c) and the
applicable Award Agreement shall be of no further force or effect with respect
to such shares, except as set forth in the applicable Award Agreement. If an
escrow arrangement is used, upon such expiration, the Company shall deliver to
the Participant, or his or her beneficiary, without charge, the stock
certificate evidencing the shares of Restricted Stock which have not then been
forfeited and with respect to which the Restricted Period has expired (to the
nearest full share) and any cash dividends or stock dividends credited to the
Participant's account with respect to such Restricted Stock and the interest
thereon, if any. Upon the expiration of the Restricted Period with respect to
any outstanding Restricted Stock Units, the Company shall deliver to the
Participant, or his or her beneficiary, without charge, one share of Common
Stock for each such outstanding Restricted Stock Unit ("Vested Unit") and cash
equal to any Dividend Equivalents credited with respect to each such Vested Unit
in accordance with Section 7.2(b)(ii) hereof and the interest thereon or, at the
discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to such Dividend Equivalents and the interest thereon, if any;
provided, however, that, if explicitly provided in the applicable Award
Agreement, the Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only shares of Common Stock for
Vested Units. If a cash payment is made in lieu of delivering shares of Common
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Common Stock as of the date on which the Restricted Period lapsed with respect
to each Vested Unit.
 
 
9

--------------------------------------------------------------------------------

 
 
(f)     Stock Restrictions
 
Each certificate representing Restricted Stock awarded under the Plan shall bear
a legend in such form as the Company deems appropriate.
 
7.3      Performance Share Awards.  
 
(a)     Grant of Performance Share Awards
 
Each Performance Share Award granted under the Plan shall be evidenced by an
Award Agreement. Each Performance Share Award so granted shall be subject to the
conditions set forth in this Section 7.3, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement. The Committee shall have the discretion to determine: (i) the number
of shares of Common Stock or stock-denominated units subject to a Performance
Share Award granted to any Participant; (ii) the performance period applicable
to any Award; (iii) the conditions that must be satisfied for a Participant to
earn an Award; and (iv) the other terms, conditions and restrictions of the
Award.
  
(b)     Earning Performance Share Awards
 
The number of Performance Shares earned by a Participant will depend on the
extent to which the performance goals established by the Committee are attained
within the applicable Performance Period, as determined by the Committee. No
payout shall be made with respect to any Performance Share Award except upon
written certification by the Committee that the minimum threshold performance
goal(s) have been achieved.
 
7.4      Performance Compensation Awards.  
 
(a)     General
 
The Committee shall have the authority, at the time of grant of any Award
described in this Plan, to designate such Award as a Performance Compensation
Award in order to qualify such Award as "performance-based compensation" under
Section 162(m) of the Code. In addition, the Committee shall have the authority
to make an Award of a cash bonus to any Participant and designate such Award as
a Performance Compensation Award in order to qualify such Award as
"performance-based compensation" under Section 162(m) of the Code.
 
(b)     Eligibility
 
The Committee will, in its sole discretion, designate within the first 90 days
of a Performance Period (or, if longer or shorter, within the maximum period
allowed under Section 162(m) of the Code) which Participants will be eligible to
receive Performance Compensation Awards in respect of such Performance Period.
However, designation of a Participant eligible to receive an Award hereunder for
a Performance Period shall not in any manner entitle the Participant to receive
payment in respect of any Performance Compensation Award for such Performance
Period. The determination as to whether or not such Participant becomes entitled
to payment in respect of any Performance Compensation Award shall be decided
solely in accordance with the provisions of this Section 7.4. Moreover,
designation of a Participant eligible to receive an Award hereunder for a
particular Performance Period shall not require designation of such Participant
eligible to receive an Award hereunder in any subsequent Performance Period and
designation of one person as a Participant eligible to receive an Award
hereunder shall not require designation of any other person as a Participant
eligible to receive an Award hereunder in such period or in any other period.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)     Discretion of Committee with Respect to Performance Compensation Awards
 
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 7.4(c) and record the same in writing.
 
(d)     Payment of Performance Compensation Awards
 
 

 
(i)     Condition to Receipt of Payment

Unless otherwise provided in the applicable Award Agreement, a Participant must
be employed by the Company on the last day of a Performance Period to be
eligible for payment in respect of a Performance Compensation Award for such
Performance Period.
 
 

 
(ii)    Limitation

A Participant shall be eligible to receive payment in respect of a Performance
Compensation Award only to the extent that: (A) the Performance Goals for such
period are achieved; and (B) the Performance Formula as applied against such
Performance Goals determines that all or some portion of such Participant's
Performance Compensation Award has been earned for the Performance Period.
 
 

 
(iii)   Certification

Following the completion of a Performance Period, the Committee shall review and
certify in writing whether, and to what extent, the Performance Goals for the
Performance Period have been achieved and, if so, calculate and certify in
writing the amount of the Performance Compensation Awards earned for the period
based upon the Performance Formula. The Committee shall then determine the
actual size of each Participant's Performance Compensation Award for the
Performance Period and, in so doing, may apply Negative Discretion in accordance
with Section 7.4(d)(iv) hereof, if and when it deems appropriate.
 
 
(iv)   Use of Discretion

In determining the actual size of an individual Performance Compensation Award
for a Performance Period, the Committee may reduce or eliminate the amount of
the Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 7.4(d)(vi) of
the Plan.
 
 

 
(v)    Timing of Award Payments

Performance Compensation Awards granted for a Performance Period shall be paid
to Participants as soon as administratively practicable following completion of
the certifications required by this Section 7.4 but in no event later than 2 1/2
months following the end of the fiscal year during which the Performance Period
is completed.
 
 
11

--------------------------------------------------------------------------------

 
 
 
(vi)   Maximum Award Payable

Notwithstanding any provision contained in this Plan to the contrary, the
maximum Performance Compensation Award payable to any one Participant under the
Plan for a Performance Period is 1,000,000 shares of Common Stock or, in the
event such Performance Compensation Award is paid in cash, the equivalent cash
value thereof on the first or last day of the Performance Period to which such
Award relates, as determined by the Committee. The maximum amount that can be
paid in any calendar year to any Participant pursuant to a cash bonus Award
described in the last sentence of Section 7.4(a) shall be $150,000. Furthermore,
any Performance Compensation Award that has been deferred shall not (between the
date as of which the Award is deferred and the payment date) increase (A) with
respect to a Performance Compensation Award that is payable in cash, by a
measuring factor for each fiscal year greater than a reasonable rate of interest
set by the Committee or (B) with respect to a Performance Compensation Award
that is payable in shares of Common Stock, by an amount greater than the
appreciation of a share of Common Stock from the date such Award is deferred to
the payment date.


8.     Securities Law Compliance. Each Award Agreement shall provide that no
shares of Common Stock shall be purchased or sold thereunder unless and until
(a) any then applicable requirements of state or federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel and (b) if required to do so by the Company, the Participant has
executed and delivered to the Company a letter of investment intent in such form
and containing such provisions as the Committee may require. The Company shall
use reasonable efforts to seek to obtain from each regulatory commission or
agency having jurisdiction over the Plan such authority as may be required to
grant Awards and to issue and sell shares of Common Stock upon exercise of the
Awards; provided, however, that this undertaking shall not require the Company
to register under the Securities Act the Plan, any Award or any Common Stock
issued or issuable pursuant to any such Award. If, after reasonable efforts, the
Company is unable to obtain from any such regulatory commission or agency the
authority which counsel for the Company deems necessary for the lawful issuance
and sale of Common Stock under the Plan, the Company shall be relieved from any
liability for failure to issue and sell Common Stock upon exercise of such
Awards unless and until such authority is obtained.
 
9.     Use of Proceeds from Stock. Proceeds from the sale of Common Stock
pursuant to Awards, or upon exercise thereof, shall constitute general funds of
the Company.
 
10.   Miscellaneous.
 
10.1     Acceleration of Exercisability and Vesting. The Committee shall have
the power to accelerate the time at which an Award may first be exercised or the
time during which an Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Award stating the time at which it
may first be exercised or the time during which it will vest.
 
10.2     Shareholder Rights. Except as provided in the Plan or an Award
Agreement, no Participant shall be deemed to be the holder of, or to have any of
the rights of a holder with respect to, any shares of Common Stock subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms and no adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions of other rights for which the record date is prior to
the date such Common Stock certificate is issued, except as provided in Section
11 hereof.
 
10.3     No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed or Award granted pursuant thereto shall confer upon any
Participant any right to continue to serve the Company or an Affiliate in the
capacity in effect at the time the Award was granted or shall affect the right
of the Company or an Affiliate to terminate (a) the employment of an Employee
with or without notice and with or without Cause or (b) the service of a
Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
 
10.4     Transfer; Approved Leave of Absence. For purposes of the Plan, no
termination of employment by an Employee shall be deemed to result from either
(a) a transfer to the employment of the Company from an Affiliate or from the
Company to an Affiliate, or from one Affiliate to another, or (b) an approved
leave of absence for military service or sickness, or for any other purpose
approved by the Company, if the Employee's right to reemployment is guaranteed
either by a statute or by contract or under the policy pursuant to which the
leave of absence was granted or if the Committee otherwise so provides in
writing, in either case, except to the extent inconsistent with Section 409A of
the Code if the applicable Award is subject thereto.
 
 
12

--------------------------------------------------------------------------------

 
 
10.5     Withholding Obligations. To the extent provided by the terms of an
Award Agreement and subject to the discretion of the Committee, the Participant
may satisfy any federal, state or local tax withholding obligation relating to
the exercise or acquisition of Common Stock under an Award by any of the
following means (in addition to the Company's right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.
 
11.     Adjustments Upon Changes in Stock. In the event of changes in the
outstanding Common Stock or in the capital structure of the Company by reason of
any stock or extraordinary cash dividend, stock split, reverse stock split, an
extraordinary corporate transaction such as any recapitalization,
reorganization, merger, consolidation, combination, exchange, or other relevant
change in capitalization occurring after the Grant Date of any Award, Awards
granted under the Plan and any Award Agreements, the maximum number of shares of
Common Stock subject to all Awards stated in Section 4 and the maximum number of
shares of Common Stock with respect to which any one person may be granted
Awards during any period stated in Section 4 and Section 7.4(d)(vi) will be
equitably adjusted or substituted, as to the number, price or kind of a share of
Common Stock or other consideration subject to such Awards to the extent
necessary to preserve the economic intent of such Award. Any adjustments made
under this Section 11 shall be made in a manner which does not adversely affect
the exemption provided pursuant to Rule 16b-3 under the Exchange Act. Further,
with respect to Awards intended to qualify as "performance-based compensation"
under Section 162(m) of the Code, any adjustments or substitutions will not
cause the Company to be denied a tax deduction on account of Section 162(m) of
the Code. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.


12.     Effect of Change in Control.
 
12.1     Unless otherwise provided in an Award Agreement, notwithstanding any
provision of the Plan to the contrary:
 
(a)      With respect to Performance Compensation Awards, in the event of a
Change in Control, all incomplete Performance Periods in respect of such Award
in effect on the date the Change in Control occurs shall end on the date of such
change and the Committee shall (i) determine the extent to which Performance
Goals with respect to each such Performance Period have been met based upon such
audited or unaudited financial information then available as it deems relevant
and (ii) cause to be paid to the applicable Participant partial or full Awards
with respect to Performance Goals for each such Performance Period based upon
the Committee's determination of the degree of attainment of Performance Goals
or, if not determinable, assuming that the applicable "target" levels of
performance have been attained, or on such other basis determined by the
Committee.
 
To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) shall occur in a manner and at a time which
allows affected Participants the ability to participate in the Change in Control
with respect to the shares of Common Stock subject to their Awards.
 
12.2     In addition, in the event of a Change in Control, the Committee may in
its discretion and upon at least 10 days' advance notice to the affected
persons, cancel any outstanding Awards and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such Awards based upon the
price per share of Common Stock received or to be received by other shareholders
of the Company in the event.
 
12.3     The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to all or substantially all of the assets and business
of the Company and its Affiliates, taken as a whole.
 
 
13

--------------------------------------------------------------------------------

 
 
13.     Amendment of the Plan and Awards.
 
13.1     Amendment of Plan. The Board at any time, and from time to time, may
amend or terminate the Plan. However, except as provided in Section 11 relating
to adjustments upon changes in Common Stock and Section 13.3, no amendment shall
be effective unless approved by the shareholders of the Company to the extent
shareholder approval is necessary to satisfy any Applicable Laws. At the time of
such amendment, the Board shall determine, upon advice from counsel, whether
such amendment will be contingent on shareholder approval.


13.2     Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Section
162(m) of the Code and the regulations thereunder regarding the exclusion of
performance-based compensation from the limit on corporate deductibility of
compensation paid to certain executive officers.
 
13.3     Intentionally left blank.
 
13.4     No Impairment of Rights. Rights under any Award granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(a) the Company requests the consent of the Participant and (b) the Participant
consents in writing.
 
13.5     Amendment of Awards. The Committee at any time, and from time to time,
may amend the terms of any one or more Awards; provided, however, that the
Committee may not affect any amendment which would otherwise constitute an
impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing.
 
14.     General Provisions.
 
14.1     Forfeiture Events. The Committee may specify in an Award Agreement that
the Participant's rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain events, in addition to applicable vesting conditions of an
Award. Such events may include, without limitation, breach of non-competition,
non-solicitation, confidentiality, or other restrictive covenants that are
contained in the Award Agreement or otherwise applicable to the Participant, a
termination of the Participant's Continuous Service for Cause, or other conduct
by the Participant that is detrimental to the business or reputation of the
Company and/or its Affiliates.
 
14.2     Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required; and such
arrangements may be either generally applicable or applicable only in specific
cases.
 
14.3     Sub-plans. The Committee may from time to time establish sub-plans
under the Plan for purposes of satisfying blue sky, securities, tax or other
laws of various jurisdictions in which the Company intends to grant Awards. Any
sub-plans shall contain such limitations and other terms and conditions as the
Committee determines are necessary or desirable. All sub-plans shall be deemed a
part of the Plan, but each sub-plan shall apply only to the Participants in the
jurisdiction for which the sub-plan was designed.


14.4     Deferral of Awards. The Committee may establish one or more programs
under the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of shares of Common Stock or other consideration under an
Award. The Committee may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Committee deems
advisable for the administration of any such deferral program.
 
14.5     Unfunded Plan. The Plan shall be unfunded. Neither the Company, the
Board nor the Committee shall be required to establish any special or separate
fund or to segregate any assets to assure the performance of its obligations
under the Plan.
 
 
14

--------------------------------------------------------------------------------

 
 
14.6     Recapitalizations. Each Award Agreement shall contain provisions
required to reflect the provisions of Section 11.
 
14.7     Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Common Stock or pay any amounts due within a reasonable period of
time thereafter. Subject to any statutory or regulatory obligations the Company
may otherwise have, for purposes of this Plan, 30 days shall be considered a
reasonable period of time.
 
14.8     No Fractional Shares. No fractional shares of Common Stock shall be
issued or delivered pursuant to the Plan. The Committee shall determine whether
cash, additional Awards or other securities or property shall be issued or paid
in lieu of fractional shares of Common Stock or whether any fractional shares
should be rounded, forfeited or otherwise eliminated.
 
14.9     Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.


14.10     Section 409A. The Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
"short-term deferral period" as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant's termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant's separation from service (or the Participant's death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.
 
14.11     Section 16. It is the intent of the Company that the Plan satisfy, and
be interpreted in a manner that satisfies, the applicable requirements of Rule
16b-3 as promulgated under Section 16 of the Exchange Act so that Participants
will be entitled to the benefit of Rule 16b-3, or any other rule promulgated
under Section 16 of the Exchange Act, and will not be subject to short-swing
liability under Section 16 of the Exchange Act. Accordingly, if the operation of
any provision of the Plan would conflict with the intent expressed in this
Section 14.11, such provision to the extent possible shall be interpreted and/or
deemed amended so as to avoid such conflict.
 
14.12     Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company's federal income tax
deduction for compensation paid pursuant to any such Award.
 
14.13     Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries by whom any right under the Plan
is to be exercised in case of such Participant's death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.
 
14.14     Expenses. The costs of administering the Plan shall be paid by the
Company.
 
14.15     Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.
 
 
15

--------------------------------------------------------------------------------

 
 
14.16     Plan Headings. The headings in the Plan are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
 
14.17     Non-Uniform Treatment. The Committee's determinations under the Plan
need not be uniform and may be made by it selectively among persons who are
eligible to receive, or actually receive, Awards. Without limiting the
generality of the foregoing, the Committee shall be entitled to make non-uniform
and selective determinations, amendments and adjustments, and to enter into
non-uniform and selective Award Agreements.
 
15.     Effective Date of Plan. The Plan shall become effective as of the
Effective Date.
 
16.     Termination or Suspension of the Plan. The Plan shall terminate
automatically on September 9, 2023. No Award shall be granted pursuant to the
Plan after such date, but Awards theretofore granted may extend beyond that
date. The Board may suspend or terminate the Plan at any earlier date pursuant
to Section 13.1 hereof. No Awards may be granted under the Plan while the Plan
is suspended or after it is terminated. Unless the Company determines to submit
Section 7.4 of the Plan and the definition of "Performance Goal" and
"Performance Criteria" to the Company's shareholders at the first shareholder
meeting that occurs in the fifth year following the year in which the Plan was
last approved by shareholders (or any earlier meeting designated by the Board),
in accordance with the requirements of Section 162(m) of the Code, and such
shareholder approval is obtained, then no further Performance Compensation
Awards shall be made to Covered Employees under Section 7.4 after the date of
such annual meeting, but the Plan may continue in effect for Awards to
Participants not in accordance with Section 162(m) of the Code.
 
17.     Choice of Law. The law of the State of Delaware shall govern all
questions concerning the construction, validity and interpretation of this Plan,
without regard to such state's conflict of law rules.
 
As adopted by the Board of Directors of Actinium Pharmaceuticals, Inc. on
September 9, 2013.

 
 
16

--------------------------------------------------------------------------------